                      1
                      2
                                                                                                       JS-6
                      3
                      4
                      5
                      6
                      7
                      8                              UNITED STATES DISTRICT COURT
                      9                            CENTRAL DISTRICT OF CALIFORNIA
                   10
                   11
                               HEDUARDO ROBLES, an individual,        Case No. 2:18-cv-07954-SVW-PLA
                   12
                                             Plaintiff,               ASSIGNED FOR ALL PURPOSES TO
                   13                                                 HON. STEPHEN V. WILSON
                   14          v.
                                                                      ORDER GRANTING JOINT
                               INTERSTATE HOTELS &                    STIPULATION DISMISSING
                   15                                                 ACTION WITH PREJUDICE
                               RESORTS, INC. d/b/a EMBASSY
                   16          SUITES BY HILTON LOS ANGELES           [FED. R. CIV. P. 41(A)]
                               INTERNATIONAL AIRPORT
                   17          NORTH, a Delaware corporation;         Complaint Filed: July 19, 2018
                               SUNSTONE HOTEL PROPERTIES,
                   18          INC., a Colorado corporation, d/b/a
                               EMBASSY SUITES BY HILTON
                   19          LOS ANGELES INTERNATIONAL
                               AIRPORT NORTH; and DOES 1-100,
                   20
                   21                        Defendants.
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                     2.
          310.553.0308
                      1                Plaintiff Heduardo Robles (“Plaintiff”) and Defendants Interstate Hotels &
                      2        Resorts, Inc. and Sunstone Hotel Properties, Inc. (“Defendants”) (collectively, the
                      3        “Parties”) submitted a Joint Stipulation Dismissing Action with Prejudice.
                      4                The Court having read and considered the Stipulation to Dismiss, and good
                      5        cause showing therefore:
                      6                         IT IS HEREBY ORDERED that:
                      7                         1.       Plaintiff’s Complaint and this entire action is dismissed with
                      8                                  prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a).
                      9                         2.       Each party shall bear its own attorneys’ fees and costs in
                   10                                    connection with the prosecution and defense of this action.
                   11
                   12                           IT IS SO ORDERED.
                   13
                   14          Dated: June 6, 2019                                    _______________________________
                                                                                       HON. STEPHEN V. WILSON
                   15                                                              UNITED STATES DISTRICT JUDGE
                   16
                   17
                   18
                   19
                   20
                               FIRMWIDE:164727569.1 079499.1056
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                              1.
          310.553.0308
